DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rojas (U.S. 20040250489) in view of Pommelet (U.S. 5,081,806) or O’Sullivan (U.S. 4,745,718) or Turner (U.S. 4,424,652).
In re Claims 1, 4, and 10, Rojas teaches multiple structural beams (1) for use in a building slab.  Slabs would obviously include floor slabs.  (Figures 1,2) The structural beam has a first end facing outward in Figure 1, a second end into the page in Figure 1, and a longitudinal axis extending there between.  There are at least two spaced apart wall members (between elements 2 and 3) each wall member extending parallel with the longitudinal axis, a base member (4) spanning between the at least two spaced apart wall members, wherein the base member and each wall member cooperate to form a trough for receiving concrete, wherein each wall member includes: a first ledge extending outwardly away from the trough and; a second ledge extending outwardly away from the trough; wherein the first ledge and second ledge cooperate to form a channel dimensioned for receiving a part of an insulation member.  The first ledge and the second ledge extend outwardly from the wall member at an angle substantially perpendicular to the wall member.  (Figures 1,2, Annotated Figure)
Rojas does not specifically teach a camber in the beam.  However, prestressing/cambering a beam that is to be subjected to a load is well known in the art.  Pommelet teaches beams (50,52) with cambering.  (Figure 9)  Turner teaches beams (90,100,110) with cambering.  (Figures 10-14) O’Sullivan teaches beams (10,100) with cambering.  (Figures 1,6)  Placing such a camber between the first end and the second end compensates for the weight of the concrete and allows for the beam to straighten in situ.  The examiner would like to point out that the references to Pommelet, Turner, and O’Sullivan were added because the applicant argued the examiner’s Official Notice of the previous office action.  Thus, the examiner is providing a reference(s) to support his position from the previous office action.

    PNG
    media_image1.png
    438
    526
    media_image1.png
    Greyscale


Rojas does not teach the use of a beam using fiber reinforced polymers.  It would have been obvious to one having ordinary skill in the art to use fiber reinforced polymers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Fiber reinforced polymers possesses high strength to weight ratios, good fatigue properties, and high corrosion resistance.  A beam made from fiber reinforced polymers will have fibers between the first end and the second of the beam.  These fibers will have and a dimension/extent in the longitudinal direction of the beam.
Regarding the limitation that the beam is a floor beam, the examiner first notes that the claims are directed to a beam for use in a building.  There is no mention of a combination with a floor, therefore the limitation of floor beam is intended use.  As was noted above, the Rojas beam is used to support a structural slab which is commonly a flooring surface.  The Rojas beam meets the positively claimed limitations and is therefore capable of being used as a floor beam.  
In re Claim 5-9, 11, and 12, Rojas teaches a structural beam according to claim 1; and an expanded polystyrene insulation member (7), at least part of which is retained/bonded/connected within the channel formed by the cooperation of the first and second ledge of at least the first wall member.  The insulation member is retained within the channel formed by the cooperation of the first and second ledge of the first wall member and a second insulation member is retained within the channel formed by the cooperation of the first and second ledge of the second wall member. (Paragraph 12; Figures 1,2, Annotated Figure)
In re Claim 12, under the principles of combination, if a prior art device, in its normal and usual operation, would obviously perform or be made by the method claimed, then the method claimed will be considered to be obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out or being made by the claimed method, it can be assumed the device will obviously perform or be made by the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  In the instant case, it can be seen that Rojas teaches a method of installing a floor system using the beam of claim 1 and installing an insulation member 7 into the channel.  This is clearly shown in figure 2.  

Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. The applicant argues that the Rojas reference does not teach a floor beam.  As was stated above, the claims are directed to a beam for use in a building.  There is no mention of a combination with a floor, therefore the limitation of floor beam is intended use.  The Rojas beam meets the positively claimed limitations and is therefore capable of being used as a floor beam.  Furthermore, the Rojas beam is used to support a structural slab which is commonly a flooring surface.
The applicant argues that the cited references do not apply to teaching a camber in a floor beam as was claimed and would not be obvious to combine with the the beam taught by Rojas.  The examiner maintains prestressing/cambering a beam that is to be subjected to a load is well known in the art as was mentioned above.  Furthermore, as has been stated previously, cambering a beam is a common practice that is well known in the art.  The three references that were cited disclose a general teaching of cambering a beam.  The examiner maintains that the application of this broad concept to the beam taught by Rojas would be obvious.  This cambering will affect the beam including the trough and anything within the trough.  The examiner points out that the concrete has not actually been positively claimed with functional limitations directed to “for receiving concrete” or “to compensate for the weight of concrete within the trough”.  Therefore, it is afforded only limited patentable weight.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633